ON REHEARING EN BANC

                                     PUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 20-4


JAMES NATHANIEL BRYANT, III,

                    Petitioner - Appellee,

             v.

WARDEN MICHAEL STEPHAN, Broad River Correctional Institution;
BRYAN P. STIRLING, Commissioner, South Carolina Department of Corrections,

                    Respondents - Appellants.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Bruce H. Hendricks, District Judge. (1:13-cv-02665-BHH)


Argued: October 26, 2021                                   Decided: November 15, 2021


Before GREGORY, Chief Judge, WILKINSON, NIEMEYER, MOTZ, KING, AGEE,
WYNN, DIAZ, FLOYD, THACKER, HARRIS, RICHARDSON, QUATTLEBAUM, and
RUSHING, Circuit Judges.


Affirmed by published per curiam opinion.


ARGUED: Michael Douglas Ross, OFFICE OF THE ATTORNEY GENERAL OF
SOUTH CAROLINA, Columbia, South Carolina, for Appellants. Lindsey S. Vann,
JUSTICE 360, Columbia, South Carolina, for Appellee. ON BRIEF: Alan Wilson,
Attorney General, Donald J. Zelenka, Deputy Attorney General, Melody J. Brown, Senior
Assistant Deputy Attorney General, Caroline Scrantom, Assistant Attorney General,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellants. Elizabeth Franklin-Best, ELIZABETH FRANKLIN-BEST,
P.C., Columbia, South Carolina, for Appellee.




                                    2
PER CURIAM:

      On rehearing en banc, the panel opinions in Bryant v. Stephan, 998 F.3d 128 (4th

Cir. 2021), are vacated, and the judgment of the district court is affirmed by an equally

divided court.

                                                                            AFFIRMED




                                           3